Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABILITY NOTICE

Allowable Subject Matter

1. 	 The following is an Examiner’s statement of reasons for allowance: 

The prior arts of record teaches the technique of a device receiving a message indicating a request for session resources for a wireless device, however, the prior arts of record, either singularly or in combination, do not disclose or suggest the following claimed features, which in combination with the other claimed elements, makes independent claims 1, 8, and 15 novel:

….. a cause information element indicating that a cause for the handover request is that the requested session resources are not available, at the first base station, for the first network slice identified by the network slice identifier… ( As indicated in claims 1, 8, and 15 respectively)

Claims 2-7, 9-14 and 16-20 are also allowed for their dependence on independent claims 1, 8 and 15 respectively.
Conclusion

2.  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270- 7830. The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may 

/MAJID ESMAEILIAN/ 
Examiner, Art Unit 2477

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477